tcmemo_2011_239 united_states tax_court louis greenwald petitioner v commissioner of internal revenue respondent docket no filed date r’s disallowance of a short-term_capital_loss and the capitalization of certain improvements made to p’s home before its sale caused deficiencies in federal_income_tax for p’s tax_year r also determined that p was liable for an addition_to_tax pursuant to sec_6651 i r c and an accuracy-related_penalty pursuant to sec_6662 i r c for his tax_year held p is liable for a portion of the deficiency consistent with the findings herein held further p is liable for the sec_6651 i r c addition_to_tax but is not liable for the sec_6662 i r c penalty b paul husband for petitioner linette b angelastro for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of petitioner’s liability for income_tax a failure_to_file addition_to_tax and an accuracy-related_penalty for the tax_year after concessions the issues for decision are whether petitioner is entitled to a short-term_capital_loss of dollar_figure whether petitioner had dollar_figure of additional capital_gain whether petitioner is liable for the sec_6651 failure_to_file addition_to_tax and whether petitioner is liable for the sec_6662 accuracy-related_penalty findings_of_fact some of the facts have been stipulated the stipulated facts and the accompanying exhibits are incorporated by thi sec_1respondent concedes that petitioner is entitled to exclude dollar_figure of residential capital_gain and petitioner concedes that he is not entitled to a net_operating_loss_deduction of dollar_figure 2unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue all rule references are to the tax_court rules_of_practice and procedure reference petitioner resided in california at the time he filed his petition on date petitioner along with daniel lewis kupper and george h manuras entered into a fixed rate installment note installment_agreement in the amount of dollar_figure with jav inc jav to purchase a skateboarding accessories business known as skaters paradise under the installment_agreement petitioner and the two other individuals were jointly and severally liable and were required to make installment payments with interest to jav on or about date petitioner purchased a residence pincite olive road in santa barbara california olive road property for dollar_figure petitioner also owned a second santa barbara residence pincite santa rosa lane santa rosa property which he leased out petitioner refinanced the olive road property on date petitioner again refinanced the olive road property in july of and in march or early april of petitioner used the olive road property as collateral for a loan with a private lender on date jav sued petitioner daniel lewis kupper and george h manuras for nonpayment of the installment_agreement jav obtained a judgment for dollar_figure against petitioner on date which was recorded on date petitioner satisfied the judgment by again refinancing the olive road property on date after petitioner paid the judgment he tried to keep the business going and sought repayment from daniel lewis kupper and george h manuras he abandoned the venture in beginning in petitioner began making improvements on the olive road property his bookkeeper neala robbins recorded each expense petitioner typically used his wholly owned corporation blsh inc to pay the expenses for the improvements however the contractors and other persons petitioner hired understood that they were doing business with petitioner personally and not his corporation by petitioner’s wholly owned corporation was no longer actively in business petitioner explained that he used the corporation’s credit card and accounts because it was convenient and because there was a credit card attached to it and i had no income or no job so i couldn’t get a credit card you know and this one had a louis greenwald credit card and i just assumed that it was okay to use it and i did petitioner claimed that the money in the corporation’s account represented proceeds from refinancing the olive road property and the rental income from the santa rosa property petitioner sold the olive road property on or about date for dollar_figure on his tax_return petitioner reported the adjusted_basis of the residence as dollar_figure including selling_expenses he then subtracted this amount from the sale price to compute his taxable gain of dollar_figure from the dollar_figure he took the maximum principal_residence exclusion of dollar_figure and reported a capital_gain from the sale of dollar_figure the accounting firm fineman west co llp fineman west prepared petitioner’s tax_return fineman west had prepared petitioner’s personal returns in the past and when he was in business they had prepared his business returns as well petitioner believed that fineman west was a well-respected certified public accounting firm and trusted them implicitly petitioner believed that he provided all of the required information to fineman west and that his return was prepared correctly petitioner also explained that he was under the impression fineman west automatically requested extensions of time to file for all of the returns they processed jeffery dunn c p a a senior tax manager at fineman west explained that it was the custom and practice of the firm for an accountant to prepare the return a senior manager to review it and then a tax partner to do a second and final review and sign off on it he also explained that it was fineman west’s practice to request extensions for its clients even if not requested by the client the filing_date for petitioner’s tax_return was not extended petitioner did not know why the firm did not automatically request an extension of time to file his return petitioner claims that as soon as he found out he got it fixed_right away and immediately had the firm file the return petitioner’s and tax returns were filed on date petitioner did not file a tax_return for or respondent issued petitioner a notice_of_deficiency on date determining a deficiency in income_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for the tax_year for that tax_year respondent disallowed a claimed net_operating_loss nol carryforward of dollar_figure increased capital_gains by dollar_figure disallowed itemized_deductions of dollar_figure and determined alternative_minimum_tax of dollar_figure petitioner filed a timely petition with this court on date denying that he owed the deficiency addition_to_tax and penalty a trial was held on date in los angeles california 3although petitioner contested the disallowed itemized_deductions and the alternative_minimum_tax in his petition they were not mentioned at trial or on brief therefore to the extent these adjustments are not a mathematical correlative_adjustment we deem them conceded see 87_tc_698 citing rule a for the proposition that because petitioners have made no argument with respect to deductions claimed they are deemed to have conceded their nondeductibility affd 832_f2d_403 7th cir opinion i short-term_capital_loss of dollar_figure petitioner claimed a dollar_figure short-term_capital_loss on schedule d capital_gains_and_losses for investment jav-kgm on his tax_return sec_165 generally allows a deduction for losses sustained within the taxable_year sec_165 limits losses that can be deducted by individual taxpayers permitting a deduction only for losses_incurred in a trade_or_business in a profit-making activity though not connected with a trade_or_business or from a casualty or theft a loss is deductible only for the taxable_year in which it is sustained sec_1_165-1 income_tax regs in order to be sustained the loss must be evidenced by closed and completed transactions and as fixed by identifiable events occurring in such taxable_year id at trial petitioner explained that a judgment was obtained against him because of a business installment_agreement for which he was personally liable petitioner explained that he claimed the capital_loss after he was unable to collect from his business partners their shares of the judgment the record contains both the installment_agreement and the judgment against petitioner it also contains the paperwork for 4we note that the judgment entered against petitioner in relation to jav was in the amount of dollar_figure the disparity is not explained by the record the refinancing petitioner used to pay off the judgment in we find credible petitioner’s testimony that he continued to seek repayment from his partners during and part of after paying the judgment and then abandoned the venture in respondent has not satisfactorily rebutted this evidence therefore petitioner is entitled to deduct the dollar_figure capital_loss ii capital_gain of dollar_figure respondent increased capital_gain on the sale of the olive road property by dollar_figure after respondent’s concession that petitioner was entitled to the sec_121 exclusion of dollar_figure capital_gain of dollar_figure remains at issue petitioner claimed that he made total capital improvements of dollar_figure to the olive road property most of the expenditures were paid through petitioner’s defunct wholly owned corporation and petitioner submitted receipts for improvements totaling only dollar_figure a petitioner’s corporation respondent asserts that because petitioner’s personal_service_corporation made the payments petitioner is not entitled to add the amounts to the basis of the olive road property we find this argument without merit petitioner credibly testified that because of credit card problems he merely used the corporation’s accounts as his personal piggy bank clearing house agent depositing his income from the rental and refinancing and then using the accounts to pay for the capital improvements in reality and in substance petitioner paid for the capital improvements to the olive road property not his corporation b substantiation petitioner included receipts for only dollar_figure of the dollar_figure of claimed expenses petitioner claims that he included only invoices that exceeded dollar_figure because of an agreement with the examining agent petitioner urges the court to apply the cohan doctrine under which the court may allow a claimed expense even where the taxpayer is unable to fully substantiate it provided the court has an evidentiary basis for doing so 245_f2d_559 5th cir 39_f2d_540 2d cir 85_tc_731 but see sec_1_274-5t temporary 5we note that petitioner or his counsel should have been aware that this court is not constrained by an alleged but unproven agreement made between a taxpayer and the examining agent further the commissioner as sovereign is generally not bound by unauthorized acts of his revenue agents even where a taxpayer may have relied to his detriment on that mistake 104_tc_13 affd 140_f3d_240 4th cir see also auto club of mich v commissioner 353_us_180 hendrick v commissioner 63_tc_395 nor has petitioner established that respondent should be estopped here see 120_tc_109 439_f2d_1365 2d cir the consideration of only items larger than dollar_figure is also not a statistically valid sample of all expenses since items of less than dollar_figure had no chance of being included see generally revproc_2011_42 2011_37_irb_318 income_tax regs fed reg date in these instances the court is permitted to approximate the allowable expense bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite however the record must contain sufficient evidence to provide a basis upon which the estimate may be made and to permit us to conclude that those expenses were allowable rather than personal expenses williams v united_states supra pincite vanicek v commissioner supra pincite generally we agree with petitioner that the application of the cohan doctrine is appropriate in this instance although petitioner did not submit receipts for any expense of less than dollar_figure he did submit a complete list of the expenses including the date incurred the payee and the number of the check used to pay each expense this factual background allows the court to estimate the expenses before the amounts disallowed by this opinion below the court estimates that petitioner had expenses of dollar_figure however certain of the items on the list were checks written to cash with a description of the purpose for which the cash was supposedly used petitioner did not discuss why he used checks written to cash without receipts to substantiate the expenses we are unconvinced that petitioner used the entire amount of cash extracted from the account for those expenses therefore he is not entitled to add to basis unsubstantiated expenses paid with checks made out to cash totaling dollar_figure c expenses eligible to increase basis respondent argues that not all of the expenses listed in petitioner’s exhibit are eligible to be added to the basis of the property as capital improvements and that certain expenses are noncapitalizable personal expenses capital expenditures include any amount_paid out for permanent improvements or betterments made to increase the value of any property or estate sec_263 in contrast personal expenses include those expenses which are personal living or family_expenses sec_262 while we agree that most of the expenses that petitioner included in the amount he capitalized for the house were properly capitalizable certain expenses cannot be included these are on petitioner’s list of expenses under miscellaneous beginning on date and continuing to date with the exception of two charges for storage and one for a pest report petitioner did not attempt to explain these expenses at trial 6however only dollar_figure is at issue and petitioner’s list includes capital improvements which total dollar_figure therefore this finding may not have a practical effect on this case therefore he is not entitled to include expenses totaling dollar_figure iii sec_6651 failure_to_file addition_to_tax respondent bears the burden of production with regard to the sec_6651 addition_to_tax see sec_7491 116_tc_438 to meet his burden respondent must produce sufficient evidence that it is appropriate to impose the determined addition_to_tax see higbee v commissioner supra pincite however respondent does not have to produce evidence of lack of reasonable_cause substantial_authority or lack of willful neglect see id sec_6651 in the case of a failure_to_file on time any return required under sec_6011 imposes an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent in the aggregate generally any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary sec_6011 the addition_to_tax will not 7again only dollar_figure is at issue therefore this finding may not affect the outcome of this case respondent also argued that petitioner was not entitled to add to his basis the dollar_figure of expenses related to staging the house for resale even if we disallow those expenses the amount of capital improvements allowed still exceeds the amount at issue apply if it is shown that such failure is due to reasonable_cause and not due to willful neglect petitioner’s return was filed on date petitioner argues that october is an appropriate date from which to calculate the late filing penalty because he believed that the accounting firm automatically requested an extension for him petitioner’s argument is essentially that he had reasonable_cause for filing his return late until date but not anytime thereafter the failure to timely file a tax_return is considered due to reasonable_cause where a taxpayer is unable to file the return within the prescribed time despite exercising ‘ordinary business care and prudence ’ 86_tc_492 quoting sec_301_6651-1 proced admin regs affd 864_f2d_1521 10th cir generally circumstances considered to constitute reasonable_cause arise as a result of factors beyond a taxpayer’s control and include situations such as unavoidable postal delays timely filing of a return with the wrong office death or serious illness of the taxpayer or a member of his immediate_family the taxpayer’s unavoidable absence from the united_states destruction by casualty of the taxpayer’s records or place of business and reliance on the erroneous advice of an irs office or employee 114_f3d_366 2d cir affg tcmemo_1995_547 see also gagliardi v commissioner tcmemo_2008_10 good_faith reliance on professional advice may also provide a basis for reasonable_cause however it is not absolute 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 laplante v commissioner tcmemo_2009_226 there is insufficient evidence in the record for the court to determine that petitioner had reasonable_cause for filing his return late his supposed reliance on the accounting firm to request an extension for him does not constitute reasonable_cause since he knew that if he needed extra time an extension request was due that duty to file may not be delegated to an attorney or accountant 469_us_241 petitioner did not testify as to when he gave his information to the accounting firm to prepare his return and the witness from the accounting firm could not recall what was in petitioner’s file further petitioner’s return was filed within a matter of days of his return it does not appear 8we have held that for a taxpayer to rely reasonably upon advice the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir that petitioner had reasonable_cause for late filing and thus he is liable for the sec_6651 addition_to_tax iv sec_6662 accuracy-related_penalty respondent also determined that petitioner is liable for a sec_6662 accuracy-related_penalty for his tax_year pursuant to sec_7491 the commissioner also has the burden of production with respect to this penalty subsection a of sec_6662 imposes an accuracy-related_penalty of percent of any underpayment attributable to causes specified in subsection b respondent asserts two causes justifying the penalty a substantial_understatement_of_income_tax subsec b and negligence subsec b there is a substantial_understatement_of_income_tax for an individual in any_tax year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 n egligence is any failure to make a reasonable attempt to comply with the provisions of this title ie the internal_revenue_code sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ freytag v commissioner supra pincite quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty see united_states v boyle supra pincite such reliance does not serve as an absolute defense it is merely a factor to be considered freytag v commissioner supra pincite the caselaw sets forth three requirements for a taxpayer seeking to use reliance on a tax professional to avoid liability for a sec_6662 penalty see 115_tc_43 affd 299_f3d_221 3d cir see also eg 425_f3d_1203 n 9th cir quoting with approval the above three-prong test affg 121_tc_89 9see supra note we find that with respect to this penalty petitioner has met the three requirements for a finding of reasonable_cause under neonatology associates therefore petitioner is not liable for the sec_6662 accuracy-related_penalty v conclusion petitioner is entitled to deduct the dollar_figure capital_loss petitioner is entitled to increase his basis with respect to the capital expenditures on the olive road property consistent with the findings of this opinion finally petitioner is liable for the sec_6651 addition_to_tax but on account of reasonable_cause he is not liable for the sec_6662 accuracy-related_penalty the court has considered all of petitioner’s and respondent’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
